Citation Nr: 0835151	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected status post pulmonary embolism.  


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk 


INTRODUCTION

The veteran had active military service from October 2001 and 
May 2002 and from June 2002 to September 2006.  She also 
served in the Air Force Reserves.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for service connection of status post pulmonary embolism with 
a non-compensable disability rating, effective September 30, 
2006.  The record shows that the veteran's claim is now under 
the jurisdiction of the Muskogee, Oklahoma RO.

The record reveals that the aforementioned rating decision 
also granted service connection for thyroid goiter with a 20 
percent disability rating, granted service connection for 
herpes simplex with a non-compensable disability rating, 
granted service connection for hemorrhoids with a non-
compensable disability rating, and denied service connection 
for cesarean section scar.  However, in the February 2007 
Notice of Disagreement, the veteran only expressed 
disagreement with the evaluation of the status post pulmonary 
embolism.  The other issues have not been subsequently 
prepared or certified for appellate review.  Thus, the only 
issue before the Board is the claim for entitlement to an 
initial compensable rating for post status pulmonary 
embolism.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

The Board observes that the veteran submitted additional 
evidence to the Board subsequent to the certification of the 
appeal.  The evidence submitted was not accompanied by a 
waiver of having this evidence initially considered by the 
agency of original jurisdiction (AOJ) in accordance with 38 
C.F.R. § 20.1304.  Thus, the Board determines that this 
evidence must be remanded for a review by the RO.  

Also, the Board finds that the submitted evidence suggests a 
change in the veteran's status post pulmonary embolism.  The 
veteran submitted a letter in which she explained that her 
service-connected pulmonary embolism residuals had increased 
in severity.  She also submitted private medical records, 
including a record that shows complaints of shortness of 
breath and chest pain with a positive V/Q scan.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
last afforded a VA medical examination in August 2006 to 
assess the severity of her status post pulmonary embolism.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2007).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In this case, there is objective evidence 
indicating that there has been an increase in severity in the 
veteran's pulmonary embolism.  The evidence submitted by the 
veteran indicates that the veteran's disability may have 
increased in severity after the issuance of the Statement of 
the Case (SOC) in June 2007.  The submitted private medical 
records show that the veteran complained of shortness of 
breath, which is a change from the August 2006 examination 
report, wherein it was noted that the veteran did not suffer 
from shortness of breath.  Thus, a new examination must be 
completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any updated 
treatment records (VA and non-VA) from the 
time of August 2006 to present.  These 
records, to the extent available, should 
be associated with the veteran's claims 
folder.  

2.  Thereafter, the veteran should be 
scheduled for a new VA examination to 
determine the current level of disability 
of the veteran's status post pulmonary 
embolism.  The examination should conform 
to the pertinent rating criteria.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for status post 
pulmonary embolism should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After she has had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

